Hyman, C. J.
Plaintiff appealed from the judgment of the lower court, - setting aside, on motion of defendant, a writ of sequestration issued in this case.
■ One of the grounds of the motion is, that the affidavit for sequestration • is informal and insufficient.
• William Pyne, who is no party to this suit, made the affidavit; but in no part thereof does he state that he had authority from plaintiff to make such an oath.
. There is no allegation in the petition stating such agency; nor any evidence whatever thereof.
Such agency must be special (see Civil Code 2966), and there must be evidence thereof produced to the court, by affidavit or otherwise, before a writ of sequestration can be sued out by an agent.
Judgment affirmed, with costs.
Howell, J., recused.
Jones, J., absent.